Title: To George Washington from Preudhomme de Borre, 2 August 1777
From: Preudhomme de Borre, Philippe-Hubert, chevalier de
To: Washington, George



Sir
Bound brook [N.J.] the 2 August 1777

I received Several Letters from your Excellency in my road & I executed his orders exactly, the Last ordered me to go to philadelphia With the Division I move on to morrow morning from bound brook & I hope to cross the Delaware river after to morrow, I march Since Eight Days Without rest.
The 31 July the Court martial hath condemned a guilty tory to be hanged I confirmed this Sentence to be executed in the Room Where Live the torys for the exemple, he hath been hanged near nowark mountains, and the Division hath filed off before that hanged. I send your excellency the Sentence.
I Wrote not Long Since to Colonel hamilton to pray him & represent your excellency the bad conduct of brigade major mullens and to beg your Excellency to permit me to change of brigade major, he is been Drunk During three Days in the Camp of Crumb-pond & to better Say, he is every Day Drunk and he is impertinent & fall to respect to me I been obliged to put him in arrest the 31 july, it is impossible to Keep more a man that cannot be mended, all my brigade & all Division Will be well Satisfied I Wait the order from your excellency. I am With a great Respect Sir Of your Excellency The most humble & most obediant Servant

Le Chr De Preudhomme De Borre Brigr Gnal

